Exhibit 10.8

THIRD LEASE MODIFICATION AGREEMENT

AGREEMENT made as of April 1, 1979 between 60 EAST 42ND ST. ASSOCIATES, a
co-partnership having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Landlord”) and LINCOLN BUILDING ASSOCIATES., a
co-partnership, having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, the parties entered into an agreement of lease dated October 1, 1958,
whereby Landlord leased to Tenant, and Tenant hired that certain parcel of real
property, with the buildings and improvements thereon, known as and by the
street numbers 60 East 42nd Street and 301 Madison Avenue, New York, New York,
together with the fixtures, chattels and articles of personal property used in
connection with said premises; and

WHEREAS, the lease was modified by agreement, dated January 1, 1964 (the “1964
Modification”), and was further modified by Second Lease Modification Agreement
dated as of January 1, 1977 (the “1977 Modification”), (which lease, as so
modified, is hereinafter called the “Lease”); and

WHEREAS, Landlord and Tenant wish to further modify the Lease.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree that the Lease shall be and is hereby modified in
the manner herein-after set forth:

1. Paragraph 2A(ii) of the Lease shall be deemed deleted in its entirety and the
following substituted in its place and stead:

“(ii) Commencing April 1, 1979, Tenant covenants to pay, in equal monthly
installments of $104,599.53 each, in advance, on the first day of each month
during the term of this Lease, and any renewal term of this Lease, a basic rent
(hereinafter called “Basic Rent”) at an annual rate of ONE MILLION TWO HUNDRED
FIFTY-FIVE THOUSAND ONE HUNDRED NINETY-FOUR DOLLARS AND THIRTY SIX CENTS
($1,255,194.36).”

 

48123.1



--------------------------------------------------------------------------------

2. Paragraph 29 of the Lease as such paragraph was added to the Lease by the
1977 Modification shall be deemed deleted in its entirety.

3. The following shall be added to the Lease as paragraph 30:

“30. For the purpose of this Paragraph 30, the term ‘First Mortgage’ shall mean
any first fee mortgage to which this Lease is subordinate under the provisions
of Paragraph 13 of this Lease and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any First
Mortgage made subsequent to April 1, 1979. In the event that there shall be one
or more refinancings of any First Mortgage, for the period prior to the full
liquidation of the Mortgage which results in an increase in the amount of the
outstanding principal balance of the Mortgage, the Basic Rent will be modified
to equal the sum of TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount
equal to the product of (A) the new debt service percentage rate under such
refinanced First Mortgage multiplied by (B) the principal balance of the First
Mortgage immediately prior to each such refinancing.

“The following illustrates the intention of the parties hereto as to the
computation of the aforementioned adjustment of the Basic Rent:

“Assuming a refinancing of the First Mortgage and the principal balance of the
First Mortgage were increased from $12,293,973 to $15,000,000 and the new annual
debt service requirements were $1,650,000 or at the rate of 11% of that new
principal balance, that portion of the Basic Rent relating to mortgage charges
would be increased to $1,352,317, 11% of the balance immediately prior to such
refinancing. The balance of the charges on the First Mortgage or $297,683 would
be paid by Landlord from Additional Rent and Landlord would retain the full net
proceeds of such refinancing.

 

48123.1



--------------------------------------------------------------------------------

“In the event of subsequent refinancings of the First Mortgage which result in
an increase in the amount of the outstanding principal balance of the First
Mortgage, the principal balance referred to in (B), above, shall be reduced by
the amount of mortgage amortization payable from Basic Rent subsequent to the
first refinancing of the First Mortgage.”

4. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

5. This Third Lease Modification Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

60 EAST 42ND ST. ASSOCIATES By:  

    /s/ Lawrence A. Wien

      Partner LINCOLN BUILDING ASSOCIATES By:  

    /s/ Harry B. Helmsley

      Partner

 

48123.1